       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 1 of 27




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                       )
MCHARDY, GEORGE DE LA PAZ JR.,              )
KEVIN JACOBS and FEIONA DUPREE,             )
Individually, and on behalf of all others   )
similarly situated,                         )      CIVIL ACTION FILE NO.
                                            )      1:19-CV-4466-LMM
      Plaintiffs,                           )
                                            )
v.                                          )
                                            )
PUBLIX SUPER MARKETS, INC,                  )
                                            )
      Defendant.                            )

        DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
     STATE A CLAIM AND FOR LACK OF PERSONAL JURISDICTION

      Defendant Publix Super Markets, Inc. moves under Federal Rule of Civil

Procedure 12(b)(2) to dismiss opt-in plaintiff Jovanovich Roberts for lack of

personal jurisdiction, and Rule 12(b)(6) to dismiss Plaintiffs’ Second Amended Fair

Labor Standards Act Complaint (Doc. 26) for failure to state a claim.

I.    Introduction

      Plaintiffs are current and former Deli and Bakery Department Managers

who have worked at Publix locations in Georgia and Florida. They seek to litigate

claims for allegedly unpaid overtime compensation and liquidated damages

under the Fair Labor Standards Act (“FLSA”) on behalf of a collective of
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 2 of 27




purportedly similarly situated Department Managers and Assistant Department

Managers nationwide, all of whom they allege Publix misclassified as exempt from

that law’s minimum wage and overtime requirements. For various reasons, this

Court should dismiss their claims.

      To begin, indicative of the flaws inherent in Plaintiffs’ collective action

claims, opt-in plaintiff Jovanovich Roberts should be dismissed because he lives

and works for Publix in Florida. His claim thus bears no relationship to Publix’s

contacts with Georgia. Without those contacts, this Court lacks jurisdiction over

Publix as to Roberts’s claims.

      Beyond Roberts (and opt-ins like him), Plaintiffs’ collective claims are

inherently flawed and irreparable. First, Plaintiffs’ collective definition includes

department managers classified as exempt from the FLSA’s overtime requirements

and the hourly, overtime-paid, and non-exempt assistant managers whom they

supervised during that time. Half of the people Plaintiffs purport to represent, in

other words, lack viable claims that Publix misclassified them as exempt, to say

nothing of their fundamental dissimilarity to Plaintiffs. Second, the inclusion of

supervisors and their subordinates within an FLSA collective action definition

creates inherent and intractable conflicts of interest that doom Plaintiffs’

complaint.   Third, the collective definition includes employees in roles that


                                       -2-
          Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 3 of 27




Plaintiffs never held. Plaintiffs thus lack standing to represent those employees.

And fourth, even if the inherent conflicts and Plaintiffs’ lack of standing did not

foreclose their desired collective, this Court cannot exercise jurisdiction over any

opt-in plaintiff who did not work for Publix in Georgia. That Plaintiffs will

attempt to join such out-of-state Publix employees to this case is not theoretical, as

they have already sought to join Florida opt-in plaintiff Roberts.

         Even if it permits Plaintiffs’ litigation to proceed, this Court should dismiss

Plaintiffs’ allegation that Publix willfully violated the FLSA by misclassifying them

as exempt because Plaintiffs’ complaint lacks factual allegations to support that

claim.       Because a deficient collective definition hamstrings class-wide

adjudication, and because even on their third try Plaintiffs pled only legal

conclusions about willful conduct, Plaintiffs’ collective action claims should be

dismissed without leave to replead, and Plaintiffs’ request for liquidated damages

and a third year of liability rejected.

II.      Background

         Based in Florida, Publix operates 1,230 grocery stores across seven states

located primarily in the southeast. (Erin King Decl. at ¶ 3, attached as Ex. A). Just

187 of those are Georgia stores. (Id.) All of Publix’s stores are subdivided into




                                           -3-
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 4 of 27




different departments, with each department led by a department-specific

manager and an assistant manager. (Id. at ¶8).

      Department Managers supervise Assistant Department Managers. (Id. at ¶

9). Managers set their assistants’ hours, participate in hiring decisions for the

assistant positions, assign Assistant Department Managers to supervise other

associates, and direct their assistants’ work. (Id. at ¶ 10). Department Managers

also mentor Assistant Managers who show management potential. Decl. of Daniel

Gueguen at ¶¶ 9-12, attached as Ex. B. Those Assistant Managers identified as

“contenders” are given additional responsibilities by Department Managers.

Gueguen Decl. at ¶¶ 10-11.

       Publix has paid Assistant Department Managers hourly and classified them

as non-exempt for the entire time period relevant to this case. (King Decl. at ¶ 11).

Since December 27, 2014, Assistant Department Managers received hourly pay

and overtime wages and were classified as nonexempt. (Id. at ¶ 12). Department

Managers, by contrast, were classified as exempt from December 27, 2014 to March

29, 2019 and paid a salary. (Id. at ¶ 13). Since April 1, 2019, Department Managers

have, like Assistant Department Managers, received hourly pay. (Id. at ¶ 14). In

other words, for the entire relevant time period, Department Managers and




                                        -4-
          Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 5 of 27




Assistant Department Managers have been classified, and paid, differently. (Id. at

¶ 15).

         The named plaintiffs are all current and former Bakery and Deli Department

Managers at various stores in Georgia. (Doc. 26 at 3). Only opt-in plaintiff Charles

Bryant worked as a non-exempt, hourly assistant manager during times relevant

to this case. (See Doc. 9-6). Opt-in plaintiff Jovanovich Roberts works for Publix

outside of Georgia and has never worked for Publix within the state. (See Doc. 24).

         Plaintiffs seek to litigate FLSA overtime claims on behalf of a collective.

They define the proposed collective at one point in the Second Amended

Complaint as all people who “were employed by [Publix] as salaried department

managers, salaried assistant department managers or equivalent positions at all of

[Publix’s] locations nation-wide” who also “were not paid overtime” for hours

worked beyond 40 in a given week. (Doc. 26 at 8). Plaintiffs switch definitional

gears three paragraphs later, however, and limit “the members of the Section 16(b)

class” to “all Publix Bakery and Deli department Managers and Assistant

Managers nation-wide.”1 (Id. at 9). Absent from the second class definition are

the other department managers and “equivalent positions.”


1
 Another FLSA case pending before this Court, Aiuto v. Publix, No. 1:19-cv-4803,
also seeks certification of a collective that includes Bakery and Deli Department
Managers. In Aiuto, which the plaintiffs therein claim is related to this case, Publix

                                         -5-
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 6 of 27




      Whether confined to the Bakery and Deli Departments, or encompassing all

department managers, Plaintiffs contend that managers and assistant managers

are “similarly situated” because they (1) were classified as exempt; (2) performed

the same or similar job duties; (3) those duties were not primarily management

related; (4) they received salaries instead of hourly pay; and (5) they were all

subject to Publix’s alleged practice of misclassifying department managers as

exempt. (Id. at 8-9). That practice, say Plaintiffs, ended in April 2019, when Publix

reclassified all Deli and Bakery Department Managers and Assistant Managers as

non-exempt. (Id. at 9).

      Except, as discussed above, that’s not true. Publix has never classified

Assistant Department Managers as non-exempt during the relevant time period—

all Assistant Department Managers have been paid hourly, with overtime

premiums for hours worked over forty per workweek. (King Decl. at ¶¶ 11-12) In

that same vein, the March 2019 reclassification from exempt salaried status to non-

exempt hourly status applied only to Department Managers, not Assistant

Managers. (Id. at ¶¶ 13-14).



has answered the complaint and is preparing to oppose the plaintiffs’ motion to
conditionally certify a collective comprising Bakery Department Managers, Deli
Department Managers, and Meat Department Managers. Publix’s opposition to
that motion is due, with an extended deadline, on December 18, 2019.

                                        -6-
        Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 7 of 27




III.   Argument

       Three pieces of this case don’t belong: first, Plaintiff Jovanovich Roberts’

claims stem from Publix’s contacts with Florida, not Georgia, thus eliminating

personal jurisdiction over Publix as to Roberts’ claims. Second, Plaintiffs’ claims

should be dismissed because their proposed collective definition contains hourly

paid employees to whom Publix paid overtime wages. Finally, Plaintiffs’ request

for liquidated damages and a third year of exposure should be dismissed because

they plead no plausible factual allegations that Publix willfully violated the FLSA.

Because Plaintiffs have already amended twice—and offered up at least six

collective definitions in those pleadings and elsewhere—they should not be

allowed to replead.

       A.      No Personal Jurisdiction Exists Over Publix as to Claims by
               Plaintiffs Who Lived and Worked Outside of Georgia

       FLSA opt-in plaintiffs, like Jovanovich Roberts, have party plaintiff status.

As party plaintiffs, opt-in plaintiffs’ claims must satisfy the same jurisdictional

questions as the named parties. Each opt-in must establish personal jurisdiction

over Publix.




                                        -7-
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 8 of 27




      Roberts cannot do so. No general jurisdiction exists because Publix is not

“at home” in Georgia.2 And because his claim lacks any connection to the state,

no specific jurisdiction exists either. Given his inability to establish personal

jurisdiction, Roberts should be dismissed.

             1.     FLSA opt-ins like Roberts are party plaintiffs whose claims must
                    connect to Georgia

      Plaintiffs in everyday civil suits must establish personal jurisdiction, while

unnamed class action members need not. See Sanchez v. Launch Tech. Workforce

Sols, LLC, 297 F. Supp. 3d 1360, 1369 (N.D. Ga. 2018) (noting that unnamed Rule

23 class members may not be considered parties for purposes of establishing

personal jurisdiction over a defendant). FLSA collective actions, however, are not

Rule 23 class actions, and opt-in plaintiffs are not unnamed class members. See

Mickles v. Country Club Inc., 887 F.3d 1270, 1275-76 (11th Cir. 2018); see also Pettenato

v. Beacon Health Options, Inc., No. 19-cv-1646, 2019 WL 5587335, at *9 (S.D.N.Y. Oct.

25, 2019) (“[A]n FLSA collective action is more comparable to the mass tort action


2
   Despite its presence in Georgia, where it has offices and 187 stores, Publix is
incorporated in Florida, has its principal place of business in Florida, and lacks
contacts with Georgia (Doc. 26 at 4) that are “so continuous and systematic as to
render it essentially at home” here. Daimler AG v. Bauman, 571 U.S. 117, 139
(2014); see also id. (holding that California state courts lacked general jurisdiction
over Mercedes-Benz even though the company was “the largest supplier of luxury
vehicles to the California market”). Georgia courts thus lack general jurisdiction
over Publix.

                                          -8-
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 9 of 27




in Bristol-Myers than to a Rule 23 class action.”). Instead, individuals who opt into

a collective action are party plaintiffs. Their claims thus must connect to the forum,

no different than if they were a named plaintiff.

      Under the FLSA, “[n]o employee shall be a party plaintiff unless he gives his

consent in writing to become such a party and such consent is filed with the court.”

29 U.S.C. § 216(b) (emphasis added). Consistent with that provision, the FLSA

defines an action’s commencement date as to “any individual claimant” as the date

“his written consent to become a party plaintiff is filed.”      29 U.S.C. § 256(a)

(emphasis added); see also Mickles, 887 F.3d at 1273 (noting that nothing more than

that written consent is necessary “to become a party plaintiff”); Halle v. W. Penn

Allegheny Health Sys. Inc., 842 F.3d 215, 225 (3d Cir. 2016) (“[E]very plaintiff who

opts in to a collective action has party status.”).

      An opt-in’s party-plaintiff status comes with “the same status in relation to

the claims of the lawsuit” as a named plaintiff. Prickett v. DeKalb Cty., 349 F.3d

1294, 1297 (11th Cir. 2003). After opting in, “there is no statutory distinction

between the roles or nomenclature assigned to the original and opt-in plaintiffs.”

Campbell v. City of Los Angeles, 903 F.3d 1090, 1104 (9th Cir. 2018) (citing Mickles,

887 F.3d at 1278). That distinguishes an FLSA opt-in plaintiff’s status from that of

an unnamed class member in a Rule 23 case. In the Rule 23 context, a certified


                                         -9-
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 10 of 27




class “has independent legal status” and each class member is represented by a

court-approved representative and bound by any judgment (unless they “opt

out”). Roy v. FedEx Ground Package Sys., Inc., 353 F. Supp. 3d 43, 59-60 (D. Mass.

2018) (internal citations omitted); see also Cameron-Grant v. Maxim Healthcare Servs.,

Inc., 347 F.3d 1240, 1248 (11th Cir. 2003) (observing that the FLSA’s opt-in

provision is “a fundamentally different creature than the Rule 23 class action”). In

an FLSA collective action, by contrast, only those who “opt in” have legal status,

and the action itself “is more accurately described as a kind of mass action, in

which aggrieved workers act as a collective of individual plaintiffs with individual

cases.”3 Id.; Campbell, 903 F.3d at 1105 (internal citations omitted); Pettenato, 2019

WL 5587335, at *9.

      The “natural parallel” for opt-in plaintiffs in a collective action is “to

plaintiffs initially named or later added under the . . . rules of party joinder,” all of

whom must show that personal jurisdiction exists. Campbell, 903 F.3d at 1104-05;

Roy, 353 F. Supp. 3d at 59-60. They cannot make that showing collectively,


3
     Unnamed class members and FLSA opt-ins differ in more ways than
representation. Opt-in plaintiffs, for example, are subject to party discovery,
whereas unnamed class members generally are not. See Pettenato, 2019 WL
5587335, at *9. It makes little sense, then, to lump the two together for purposes of
something as fundamental as personal jurisdiction when they differ in so many
critical ways.


                                         - 10 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 11 of 27




however. When multiple people join together and sue, their individual claims

must connect to the defendant’s activities in the chosen forum in order for a court

to assert power over the defendant as to those claims. See Bristol-Myers Squibb Co.

v. Superior Ct. of Cali., San Francisco Cty., 137 S. Ct. 1773, 1781 (2017) (holding that

non-California plaintiffs in a mass tort action whose claims contained no

California-based harm could not demonstrate California state court jurisdiction

over their claims); Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 274 (5th Cir.

2006) (“Is specific personal jurisdiction a claim-specific inquiry? We conclude that

it is. A plaintiff bringing multiple claims that arise out of different forum contacts

of the defendant must establish specific jurisdiction for each claim.”).

      Jovanovich Roberts, by opting into this case, has made himself a party

plaintiff. See Prickett, 349 F.3d at 1297. He thus must establish that personal

jurisdiction exists over Publix as to his claim. See Bristol-Myers, 137 S. Ct. at 1781.

To that end, he must show that his claims relate to Publix’s Georgia contacts. He

cannot.

             2.     No specific jurisdiction exists over Roberts’ claims

      Roberts’ opt-in filing forecloses his ability to show that personal jurisdiction

exists over Publix as to his claim.




                                         - 11 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 12 of 27




      “In analyzing a motion to dismiss for lack of personal jurisdiction under

Fed. R. Civ. P. 12(b)(2),” courts in this circuit “first determine whether the

applicable statute potentially confers jurisdiction over the defendant, and then

determine whether the exercise of jurisdiction comports with due process.”

Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 942 (11th Cir.

1997). The applicable statute here, the FLSA, contains no jurisdictional hook

because it lacks a nationwide service of process provision. See Aviles v. Kunkle, 978

F.2d 201, 204 (5th Cir. 1992); Pettenato, 2019 WL 5587335, at *4. When a federal

statute lacks such a provision, courts turn to Fed. R. Civ. P. 4(k)(1), which says that

service of process establishes personal jurisdiction over defendants amenable to

service under the forum state’s long-arm statute.

      Georgia’s long-arm statute contains “independent obligations” unrelated to

due process. See Diamond Crystal Brands, Inc. v. Food Movers Int'l, Inc., 593 F.3d

1249, 1259 (11th Cir. 2010). Publix easily satisfies those by doing business in

Georgia, see O.C.G.A. § 9-10-91(1), so the outer boundaries of the due process

inquiry cabin the reach of personal jurisdiction in this case.

      That due process inquiry—the inquiry for purposes of this motion—asks

about the relationship between the forum, the defendant, and the claim at issue.

See Walden v. Fiore, 571 U.S. 277, 283-84 (2014). For a court to exercise specific


                                        - 12 -
          Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 13 of 27




personal jurisdiction, a claim must “arise out of or relate” to the defendant’s

“contacts with the forum.” Bristol-Myers, 137 S. Ct. at 1780; see also Burger King v.

Rudzewicz, 471 U.S. 462, 472-73 (1985) (holding that specific jurisdiction exists over

a defendant who “purposefully directs” activities at the forum “and the [claim]

results from alleged injuries that arise out of or relate to those [in-forum]

activities”) (quotes omitted). Specific jurisdiction thus is “confined to adjudication

of issues deriving from, or connected with, the very controversy that establishes

jurisdiction.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

(2011).

      Roberts’ claim has no connection to Georgia or Publix’s operations in the

state. Roberts works for Publix in Florida, lives in Florida, and has been paid in

Florida by Publix throughout the time period relevant here. (King Decl. at ¶ 16).

At no point has Roberts worked for or been paid by Publix in Georgia. Roberts’

claim thus does not “relate to” Publix’s Georgia conduct and operations. Burger

King, 471 U.S. at 472-73.     Without that affiliation, this Court lacks personal

jurisdiction over Publix as to Roberts’ claim.




                                        - 13 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 14 of 27




      Courts around the country have agreed that FLSA opt-in plaintiffs must

establish personal jurisdiction.4    Those that have not have relied on flawed

reasoning. Typified by Swamy v. Title Source, Inc., 2017 WL 5196780 (N.D. Cal.

Nov. 10, 2017), these courts have cited the FLSA’s broad remedial scope and

refused to require out-of-state opt-in plaintiffs to prove personal jurisdiction. See

id. at *2; see also Meo v. Lane Bryant, Inc., 2019 WL 5157024, at *12 (E.D.N.Y. Sept.

30, 2019) (“As a remedial statute, Congress intended for nationwide FLSA

collective actions. Applying Bristol-Myers to FLSA collective actions would

countermand that purpose.”).        The FLSA’s goals of regulating employment

matters nationwide, and providing expansive remedies, however, relates to

subject matter, not personal, jurisdiction. Lightfoot v. Cendant Mortg. Corp., 137 S.

Ct. 553, 562 (2017). In any event, the statute’s intended reach does not obviate the

need for courts to have jurisdiction over the parties before it. See Drago Shipping




4
  Pettenato, 2019 WL 5587335, at *9; Chavira v. OS Restaurant Sers., LLC, 2019
WL 4769101, at *4 (D. Mass. Sept. 30, 2019); Szewczyk v. United Parcel Serv., Inc.,
No. CV 19-1109, 2019 WL 5423036, at *8 (E.D. Pa. Oct. 22, 2019); Rafferty v.
Denny’s, Inc., No. 5:18-cv-2409, 2019 WL 2924998, at *2-3 (N.D. Ohio July 8,
2019); Maclin v. Reliable Reports of Tex., Inc., 314 F. Supp. 3d 845, 850-51 (N.D.
Ohio 2018); Roy v. FedEx Ground Package Sys., Inc., 353 F. Supp. 3d 43, 59-60 (D.
Mass. 2018); Turner v. UtiliQuest, LLC, Case No. 3:18-cv-00294 (M.D. Tenn. July
16, 2019).


                                       - 14 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 15 of 27




Corp. v Union Tank Car Co., 378 F.2d 241, 244 (9th Cir. 1967) (“The fact that subject-

matter jurisdiction exists does not excuse the lack of in personam jurisdiction.”).

       Because Roberts cannot establish that Publix’s Georgia conduct and

operations relate to his claims, this Court lacks personal jurisdiction over Publix

as to those claims.

       B.     Plaintiffs’ Collective Definition Precludes Stating a Collective
              Action Claim5

       “To state an FLSA collective action claim, a complaint must allege facts

sufficient to create the plausible inference that there is a group of individuals

similarly situated to Plaintiff[s].” Peck v. Hillside Children's Ctr., 915 F. Supp. 2d

435, 438 (W.D.N.Y. 2013); see also Gibbs v. MLK Express Servs., LLC, No.

218CV434FTM38MRM, 2019 WL 480508, at *3 (M.D. Fla. Feb. 7, 2019). Where a

plaintiff’s own proposed collective definition precludes similarity, the complaint

fails to state a claim.


5
  Federal Rule of Civil Procedure 8(a)(2) requires complaints to contain a short and
plain statement of a plaintiff’s claim. For that “short and plain statement” to state a
claim for relief, it must contain factual allegations, taken as true, that raise the right
to relief about a speculative level. See Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555–56 (2007). In other words, the factual allegations alone must be plausible. Id.
Conclusory allegations are disregarded, “a formulaic recitation of the elements of a
cause of action will not do,” and naked assertions devoid of factual enhancement do
not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Kent v. Wagner
Serv. Sols., Inc., No. 2:14-CV-292-RWS, 2015 WL 3466390, at *1–2 (N.D. Ga. June
1, 2015) (evaluating a motion to dismiss FLSA claims).

                                          - 15 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 16 of 27




      The Second Amended Complaint pleads Plaintiffs out of a collective action

claim for four reasons. First, it proposes a collective definition that includes both

exempt and non-exempt positions, thus creating fatal dissimilarity.         Second,

inclusion of supervisors and their subordinates bakes in certification-barring intra-

collective conflicts of interest and dissimilarities. Third, the named plaintiffs

worked in only a few of the positions they purport to represent. They thus lack

standing to pursue claims for other positions. And fourth, Plaintiffs’ definition

would have this Court exercise jurisdiction that it does not have, over Publix

associates who never lived or worked in Georgia during the relevant time.

             1.    The complaint definition includes exempt and non-exempt positions

      Plaintiffs allege that Publix misclassified all putative collective members as

exempt during the relevant time period. (Doc. 26 at 6). This is a foundational

claim undergirding the whole of Plaintiffs’ collective action complaint. It is also

indisputably false because, since December 27, 2014, Publix has classified its

Assistant Department Managers as non-exempt. (King Decl. at ¶ 12).

      In other words, Publix did not misclassify them as exempt because, at all

pertinent times, Publix classified Assistant Department Managers as non-exempt.

During about the last five years, half of Plaintiffs’ proposed collective (half,

because for every department in a Publix there is a Department Manager and an


                                       - 16 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 17 of 27




Assistant Department Manager) never had potentially viable FLSA claims

premised on misclassification. (Id. at ¶ 12) (Assistant Department Managers have

received hourly pay and nonexempt classification since December 27, 2014).

Plaintiffs’ claim that all proposed collective members—half of which includes

associates never classified as exempt—should recover overtime because of

misclassification as exempt thus is no claim at all.

             2.     The collective definition creates unacceptable conflicts of interest
                    between proposed collective members

      The foundation of Plaintiffs’ Second Amended Complaint is further flawed

because their proposed collective definition creates unworkable conflicts of

interest in addition to including two groups of facially dissimilar Publix

employees. Those conflicts alone merit excluding Assistant Managers from this

case in the event this Court conditionally certifies a collective.

      Including supervisors and their supervisees in the same collective can create

conflicts of interest that make certification inappropriate. See Bentley v. Cty. of Los

Angeles, No. CV 09-02063-RGK(CWX), 2009 WL 10674394, at *3 (C.D. Cal. Sept. 15,

2009); Ellerd v. Cty. of Los Angeles, No. CV 08-4289 CAS FFMX, 2009 WL 982077, at

*5 (C.D. Cal. Apr. 9, 2009); White v. Osmose, Inc., 204 F. Supp. 2d 1309, 1314 (M.D.

Ala. 2002). In Bentley, Ellerd, and Osmose, courts found inherently conflicted




                                        - 17 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 18 of 27




collectives unworkable because they included both supervisors and supervisees.

In each case, the nature of the relationship—supervisees claims’ dependent on

supervisor conduct for facts supporting their FLSA claims—created “an inherent

conflict of interest between the two groups.” Osmose, 204 F. Supp. 2d at 1314.

       Plaintiffs’ collective also is unworkable because of the inherent conflicts it

creates. Assistant Department Managers report to Department Managers. (King

Decl. at ¶ 9). Department Managers direct the work and working conditions of

Assistant Department Managers, much like the supervisors in Osmose, Bentley, and

Ellerd. See also Brayman v. KeyPoint Gov't Sols., Inc., No. 18-CV-0550-WJM-NRN,

2018 WL 5776373, at *5 (D. Colo. Nov. 1, 2018) (agreeing implicitly that Ellerd

presented a certification-destroying conflict of interest). They also set hours and

schedules, assign work tasks, and make recommendations on associates who are

ready to be promoted to Assistant Department Manager roles. (King Decl. at ¶

10).

       The flip side of that is that Assistant Managers are dependent on

Department Managers to define their job responsibilities. (Id.) From 2017 to early

2019, in fact, Department Managers’ individual management styles and practices

directly affected the degree to which some Assistant Department Managers were

entrusted with significant managerial responsibilities. (Id. at ¶ 17). In the former


                                        - 18 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 19 of 27




situation, an Assistant Manager’s misclassification claim arises in part because of

the Department Manager’s conduct. When one group of plaintiffs’ claims derive

from the conduct of other plaintiffs, an inherent conflict exists. See Osmose, Inc.,

204 F. Supp. 2d at 1314. That conflict in turn makes certification of plaintiffs’

proposed collective inappropriate.

             3.    The named plaintiffs lack standing to pursue claims on behalf of
                   assistant managers

      Dissimilarities and conflicts aside, the five named plaintiffs are or were

Bakery and Deli Department Managers. (See Doc. 26 at 3). No named plaintiff was

an Assistant Manager, nor was any employed in a department other than the deli

or bakery. Id. Despite that, if their collective definition is read expansively, then

Plaintiffs purport to represent all Publix Department Manager and Assistant

Managers. (See id. at 8). They lack standing to do so.

      “A plaintiff cannot, as a matter of standing, ‘rest his claim to relief on the

legal rights or interests of third parties.’” Simel v. JP Morgan Chase, No. 05 CV 9750

GBD, 2007 WL 809689, at *5 (S.D.N.Y. Mar. 19, 2007) (quoting Warth v. Seldin, 422

U.S. 490, 499 (1975)). FLSA plaintiffs purporting to represent positions they never

held rest their claims on exactly those third party rights. See, e.g., Simel, 2007 WL

809689, at *5 (FLSA plaintiffs seeking to recover overtime wages for trainees lacked




                                        - 19 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 20 of 27




standing to do so because they never alleged that they were trainees during the

relevant time period). That is precisely what Plaintiffs do by trying to represent

managers outside the Deli and Bakery Departments, as well as Assistant

Managers. Because Plaintiffs lack standing to represent those positions, their

collective claims should be dismissed.

             4.    Plaintiffs’ collective definition requires this Court to exercise
                   jurisdiction over Publix employees who have not lived or worked in
                   Georgia during the relevant time.

      As explained above, this Court lacks personal jurisdiction over collective

members whose FLSA overtime claims lack sufficient contacts with Georgia.

Given the nature of the claims at issue, Publix associates who did not live or work

in Georgia during the relevant time period by definition lack those contacts.

Certifying a nationwide collective despite that power vacuum creates practical

problems and violates Publix’s due process rights.

      If this Court certifies a nationwide collective, the majority of notice

recipients will be Publix employees who work outside of Georgia, live outside of

Georgia, receive wages from Publix outside of Georgia, and otherwise have no

connection to this state. That notice would tell them they have a right to join this

case, but that is ultimately inaccurate because this Court could not exercise

authority over Publix as to their claims.


                                         - 20 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 21 of 27




      Certifying a collective that includes plaintiffs with no place in this case not

only creates practical problems—it also violates Publix’s due process rights. To

exercise authority over a defendant as to a particular claim, due process requires

that that claim relate to the defendant’s in-forum conduct. See Bristol-Meyers

Squibb Co. v. Superior Ct. of Cal., San Francisco, 137 S. Ct. 1773, 1789 (2017). As this

motion makes clear, the claims of plaintiffs like Jovanovich Roberts do not relate

to Publix’s conduct in Georgia. Certifying a nationwide collective when a large

majority of those likely to receive court-sanctioned notice of suit fall beyond the

Court’s authority thus is improper. See, e.g., Roy, 352 F. Supp. 3d at 61-63.

      C.     Plaintiffs Plead Only Conclusory Willfulness Allegations

      Even if Plaintiffs state claims and offer an adequate class definition, they fail

to offer any plausible factual allegations that Publix acted willfully. They thus

cannot pursue liquidated damages or a third year of liability. See Hernandez v.

Anderson, No. 5:14-CV-577-OC-39PRL, 2015 WL 3514483, at *6 (M.D. Fla. June 4,

2015) (explaining that the FLSA’s three-year statute of limitations and liquidated

damages are available only upon a showing of willfulness).

      The FLSA contains a three-year statute of limitations for overtime claims

arising out of willful violations. 29 U.S.C. § 255(a). Employers commit willful

violations if they knew or showed reckless disregard for whether their conduct


                                         - 21 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 22 of 27




violated the FLSA. Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 128-29 (1985).

To unlock the three year limitations period, then, FLSA complaints must “plead

sufficient facts to make plausible” an allegation that the employer acted with

knowledge or reckless disregard of FLSA violations. Amponsah v. Directv, Inc., No.

L:14-CV-3314-ODE, 2015 WL 11439085, at *4 (N.D. Ga. Apr. 15, 2015).

      No qualifying allegation exists here.         Plaintiffs conclude that Publix

“deliberately misclassified Plaintiffs . . . to avoid paying Plaintiffs overtime” (Doc.

26 at 6); Publix “knew, or showed reckless disregard for whether[] the way it paid

Plaintiffs . . . violated the FLSA” (Id. at 7); Publix’s failure to pay overtime “was

willful” (Id. at 11); and, finally, that Publix “willfully failed to pay overtime

wages.” (Id. at 12). None of those allegations contain a single fact, much less

plausible facts, demonstrating that Publix knew or recklessly disregarded whether

it violated the FLSA. Instead, they at best constitute “naked assertions devoid of

factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      Contrast Plaintiffs’ willfulness conclusions with those in Amponsah.

Plaintiffs there were technicians for companies that provided workforce solutions

for DirectTV. Amponsah, 2015 WL 11439085, at *1. Their claims revolved around

a central allegation—that DirectTV created the workforce supply companies so as




                                        - 22 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 23 of 27




to avoid its FLSA obligations. Id. at 1-2. That core premise, said this Court, raised

“the issue of willfulness above mere speculation.” Id.

       This case contains no similar allegation.       Nothing about the factual

allegations in the Second Amended Complaint plausibly suggest knowledge or

reckless disregard by Publix. Plaintiffs do plausibly allege that Publix classified

them as exempt. They plead that they were paid a salary. They plead that they

worked approximately 68 hours per week on average. And they plead that they

spent most of their time on production and customer service tasks such that “they

often had to conduct their limited management tasks on their o[w]n time.” (Doc.

26 at 5).

       Nothing, however, connects any of those allegations to Publix’s knowledge.

Nothing says that Publix classified Plaintiffs and other department managers as

exempt knowing that doing so violated the FLSA. Indeed, no factual allegations

in the Complaint relate to Publix’s knowledge at all. At bottom, Plaintiffs “merely

assert that [Publix’s] conduct was willful.” Mell v. GNC Corp., No. CIV.A. 10-945,

2010 WL 4668966, at *8 (W.D. Pa. Nov. 9, 2010). Because that is not enough to

survive a motion to dismiss, Plaintiffs should be limited to the default two-year

limitations period under § 255(a).




                                       - 23 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 24 of 27




      D.     Plaintiffs Should Not Be Allowed to Replead

      Plaintiffs may respond to Publix’s collective definition arguments by asking

for leave to replead. If they do, their request should be denied.

      Rule 15 sets forth a liberal amendment policy. Burger King Corp. v. Weaver,

169 F.3d 1310, 1319 (11th Cir. 1999) (“Leave to amend should be liberally granted

when necessary in the interest of justice.”). But liberal does not mean unlimited.

See Lord v. Fairway Elec. Corp., 223 F. Supp. 2d 1270, 1275 (M.D. Fla. 2002). Instead,

courts in this circuit restrict amendment when plaintiffs have already had multiple

chances to fix pleading deficiencies. Marchelletta v. Bergstrom, No. 1:14-CV-02923-

ELR, 2017 WL 5505301, at *1 (N.D. Ga. Feb. 15, 2017) (“Under Rule 15, motions for

leave to amend . . . may be denied for . . . repeated failure to cure deficiencies by

amendments previously allowed . . . .”); Wilson v. WMC Mortg. Corp., No. 110-CV-

00493-MHS-GGB, 2012 WL 13130235, at *3 (N.D. Ga. Feb. 15, 2012), adopted by, 2012

WL 13130236 (N.D. Ga. Mar. 22, 2012) (denying leave to amend because of undue

delay and futility where Plaintiffs failed on multiple occasions to adequately

clarify their claims and cure their pleading deficiencies). Where, as here, a plaintiff

has cast about aimlessly through three pleadings and several motions, denial, not

leave, is the norm. See e.g., Wilson, 2012 WL 13130235, at *3.




                                        - 24 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 25 of 27




      Plaintiffs have amended their complaint twice already trying to fix

problems with their collective definition, which is foundational to their claims on

the whole. (Compare Doc. 1 at 8-9 with Doc. 4 at 8-9 and Doc. 26 at 8-9). They

amended their motion for conditional certification for the same reason. (Compare

Doc. 9 at 2 with Doc. 17 at 2-3). They also attempted to amend a motion for

equitable tolling so that it too incorporated a new proposed collective definition,

though they never actually moved to amend the tolling motion. (Doc. 21 at 1-2).

All in all, Plaintiffs have offered no less than six proposed collective definitions, at

times limiting the collective to Georgia, at others not including Assistant

Department Managers, and at still others, including both managers and proposing

a nationwide scope. (Doc. 1 at 8-9; Doc. 4 at 8-9; Doc 9 at 2; Doc. 17 at 2-3; Doc 21

at 1-2; and Doc. 26 at 8-9).

      Even after all those chances, Plaintiffs’ collective definition remains

intrinsically incapable of allowing mass adjudication of claims.             Allowing

Plaintiffs yet another (Seventh? Eighth?) chance to get it right (1) likely will not

result in a workable definition, and (2) allows amendment far beyond the bounds

of what Rule 15 permits. See Wilson, 2012 WL 13130235, at *3.




                                         - 25 -
      Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 26 of 27




IV.   Conclusion

      For these reasons, Publix’s motion should be granted, Jovanovich Roberts

dismissed, Plaintiffs’ collective claims dismissed with prejudice, the claims of the

remaining plaintiffs limited to the FLSA’s two-year statute of limitations, and

Plaintiffs’ damages (if any) confined to un-liquidated back pay.




Date: December 6, 2019                  Respectfully submitted,

                                        SEYFARTH SHAW LLP

                                        By s/ Brett C. Bartlett
                                           Brett C. Bartlett
                                           Georgia Bar No. 040510
                                           Lennon B. Haas
                                           Georgia Bar No. 158533
                                           SEYFARTH SHAW LLP
                                           1075 Peachtree St. NE, Suite 2500
                                           Atlanta, Georgia 30309-3958
                                           Telephone: (404) 885-1500
                                           bbartlett@seyfarth.com
                                           lhaas@seyfarth.com

                                            COUNSEL     FOR   DEFENDANT
                                            PUBLIX SUPER MARKETS, INC.




                                       - 26 -
       Case 1:19-cv-04466-LMM Document 29 Filed 12/06/19 Page 27 of 27




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                              )
MCHARDY, GEORGE DE LA PAZ JR.,                     )
KEVIN JACOBS and FEIONA DUPREE,                    )
Individually, and on behalf of all others          )
similarly situated,                                )    CIVIL ACTION FILE NO.
                                                   )    1:19-CV-4466-LMM
      Plaintiffs,                                  )
                                                   )
v.                                                 )
                                                   )
PUBLIX SUPER MARKETS, INC,                         )
                                                   )
      Defendants.                                  )

                            CERTIFICATE OF SERVICE

      I certify that on December 6, 2019, I electronically filed Defendant’s Motion

to Dismiss using the CM/ECF system, which will automatically send email

notification of this filing to all counsel of record.

                      LOCAL RULE 7.1(D) CERTIFICATION

      I certify that this Motion to Dismiss has been prepared in Book Antiqua 13-

point font as approved by Local Rule 5.1(B).

                                             s/ Brett C. Bartlett
                                             Counsel for Defendant




                                          - 27 -
